Motion Granted; Order filed June 7, 2012




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00184-CV
                                   ____________

                    IN RE CYPRESS TEXAS LLOYDS, Relator



                                ORIGINAL PROCEEDING
                                 WRIT OF MANDAMUS
                                 268th District Court
                               Fort Bend County, Texas
                        Trial Court Cause No. 10-DCV-177586


                        ABATEMENT                   ORDER

      Relator, Cypress Texas Lloyds, filed a petition for writ of mandamus in this Court.
See Tex. Gov’t Code Ann. ' 22.221. Relator asked this Court to order The Honorable
Brady G. Elliott, Judge of the 268th District Court, Fort Bend County, Texas, to set aside
his order dated January 13, 2012, entered in trial court cause number 10-DCV-177586,
styled Kenneth Hamilton and Brenda Hamilton v. Cypress Texas Lloyds, Crawford &
Company, Burt Breedlove, and James McMennamy.

      The Texas Multidistrict Litigation Panel has transferred the underlying case and
appointed the Honorable Mike Miller, Judge of the 11th District Court, Harris County,
Texas, as the pretrial judge. Relator has filed a motion to abate pending reconsideration of
the order at issue in this proceeding by Judge Miller.

       The motion is GRANTED. See, e.g., In re Mylan, Inc., No. 09-09-00186-CV,
2009 WL 2750095, at *1-2 (Tex. App.—Beaumont Aug. 31, 2009, orig. proceeding) (per
curiam). We therefore abate this mandamus proceeding for the Honorable Mike Miller to
reconsider the decision regarding relator’s request for relief. This mandamus proceeding
is abated for a period of thirty days from the date of this order, at which time the Honorable
Mike Miller, presiding Judge of the 11th District Court, Harris County, Texas, shall advise
the Court of the action taken on relator's request. The Court will then consider a motion to
reinstate or dismiss this proceeding, as appropriate.
       It is so ORDERED.

                                           PER CURIAM


Panel consists of Justices Seymore, Boyce, and McCally.
Do Not Publish.




                                              2